 

Exhibit 10.5

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE OR JURISDICTION
AND MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED
OR QUALIFIED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS THE
COMPANY RECEIVES AN OPINION, IN REASONABLY ACCEPTABLE FORM AND SCOPE, OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION, QUALIFICATION OR
OTHER SUCH ACTIONS ARE NOT REQUIRED UNDER ANY SUCH LAWS.

 

CRDENTIA CORP.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK
(Expires February 28, 2014)

 

Warrant No. CV-1

 

8,000,000 Shares of Common Stock

 

FOR VALUE RECEIVED, subject to the provisions set forth below, the undersigned,
CRDENTIA CORP., a Delaware corporation (the “Company”), hereby certifies that
ComVest Capital, LLC, a Delaware limited liability company, or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to eight
million (8,000,000) fully paid and nonassessable shares (the “Warrant Shares”)
of the Company’s common stock, $.0001 par value per share (the “Common Shares”),
for cash at a price of $.001 per share (the “Exercise Price”) at any time and
from time to time from and after the earlier of (a) August 22, 2008, or (b) any
Event of Default or Sale (as such terms are defined in the Revolving Credit and
Term Loan Agreement dated as of February 22, 2008 by and between ComVest
Capital, LLC and the Company) which causes the acceleration or mandatory
prepayment of all Obligations under and as defined in such Revolving Credit and
Term Loan Agreement (the “Commencement Date”), and until 5:00 p.m. (Central
time) on February 28, 2014 (the “Expiration Date”), upon surrender to the
Company at its principal office (or at such other location as the Company may
advise the Holder in writing) of this Warrant properly endorsed with the Notice
of Exercise attached hereto duly filled in and signed and, if applicable, upon
payment in cash or by check of the aggregate Exercise Price for the number of
shares for which this Warrant is being exercised determined in accordance with
the provisions hereof.  The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment as provided in Section 3 of this Warrant.

 

1.             Exercise of Warrant.

 

1.1.         Exercise.  This Warrant shall be exercisable at any time and from
time to time from the Commencement Date until the Expiration Date, and this
Warrant shall expire on the Expiration Date.  Upon exercise of this Warrant, the
Exercise Price shall be payable in cash or by check.  This Warrant may be
exercised in whole or in part so long as any exercise in part hereof would not
involve the issuance of fractional Warrant Shares or the payment of fractional
cents.  If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form to this Warrant, in the name of the Holder,
evidencing the right to purchase the number of Warrant Shares as to which this
Warrant has not been exercised, which new Warrant shall be

 

--------------------------------------------------------------------------------


 

signed by an appropriate officer of the Company.  The term “Warrant” as used
herein shall include any subsequent Warrant issued as provided herein.

 

1.2.         Exercise Procedures; Delivery of Certificate.  Upon surrender of
this Warrant with a duly executed Notice of Exercise in the form of Annex A
attached hereto, together with payment of the Exercise Price for the Warrant
Shares purchased, at the Company’s principal executive offices (the “Designated
Office”), the Holder shall be entitled to receive a certificate or certificates
for the Warrant Shares so purchased.  The Company agrees that the Warrant Shares
shall be deemed to have been issued to the Holder as of the close of business on
the date on which this Warrant shall have been surrendered together with the
Notice of Exercise and payment for such Warrant Shares.

 

1.3.         Cashless Exercise.  Anything elsewhere contained herein to the
contrary notwithstanding, in lieu of payment of the Exercise Price, a Holder may
exercise this Warrant, in whole or in part, by presentation and surrender of
this Warrant to the Company, together with a Cashless Exercise Form in the form
attached hereto as Annex B (or a reasonable facsimile thereof) duly executed (a
“Cashless Exercise”).  Such presentation and surrender shall be deemed a waiver
of the Holder’s obligation to pay all or any portion of the Exercise Price, as
the case may be.  In the event of a Cashless Exercise, the Holder shall exchange
this Warrant for that number of Common Shares determined by multiplying the
number of Common Shares for which this Warrant is being exercised by a fraction,
(a) the numerator of which shall be the difference between (i) the then current
market price per Common Share, and (ii) the Exercise Price, and (b) the
denominator of which shall be the then current market price per Common Share. 
For purposes of any computation under this Section l.3, the then current market
price per Common Share at any date shall be deemed to be the average of the
daily trading price for the ten (10) consecutive trading days immediately prior
to the Cashless Exercise.  If, during such measuring period, there shall occur
any event which gives rise to any adjustment of the Exercise Price, then a
corresponding adjustment shall be made with respect to the closing prices of the
Common Shares for the days prior to the Effective Date of such adjustment
event.  As used herein, the term “trading price” on any relevant date means
(A) if the Common Stock is listed for trading on the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Market, or the NASDAQ Global
Select Market, the closing sale price (or, if no closing sale price is reported,
the last reported sale price) of the Common Stock (regular way), or (B) if the
Common Stock is not so listed but quotations for the Common Stock are reported
on the OTC Bulletin Board, the most recent closing price as reported on the OTC
Bulletin Board.

 

2.             Transfer; Issuance of Stock Certificates; Restrictive Legends.

 

2.1.         Transfer.  Each transfer of this Warrant and all rights hereunder,
in whole or in part, shall be registered on the books of the Company to be
maintained for such purpose, upon surrender of this Warrant at the Designated
Office, together with a written assignment of this Warrant in the form of
Annex C attached hereto duly executed by the Holder or its agent or attorney. 
Upon such surrender and delivery, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
if any.  A Warrant may be exercised by the new Holder for the purchase of
Warrant Shares without having a new Warrant issued.  Prior to due

 

 

2

--------------------------------------------------------------------------------


 

presentment for registration of transfer thereof, the Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof
(notwithstanding any notations of ownership or writing thereon made by anyone
other than a duly authorized officer of the Company) for all purposes and shall
not be affected by any notice to the contrary.  All Warrants issued upon any
assignment of Warrants shall be the valid obligations of the Company, evidencing
the same rights and entitled to the same benefits as the Warrants surrendered
upon such registration of transfer or exchange.  The foregoing notwithstanding,
no portion of this Warrant shall be transferred or assigned (except to an
affiliate of ComVest Capital, LLC) prior to the Commencement Date.

 

2.2.         Stock Certificates.  Certificates for the Warrant Shares shall be
delivered to the Holder within five (5) business days after the rights
represented by this Warrant shall have been exercised pursuant to Section 1, and
a new Warrant representing the right to purchase the Common Shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
issued to the Holder within such time.  The issuance of certificates for Warrant
Shares upon the exercise of this Warrant shall be made without charge to the
Holder hereof including, without limitation, any documentary, stamp or similar
tax that may be payable in respect thereof; provided, however, that the Company
shall not be required to pay any income tax to which the Holder hereof may be
subject in connection with the issuance of this Warrant or the Warrant Shares.

 

2.3.         Restrictive Legend. Except as otherwise provided in this Section 2,
each certificate for Warrant Shares initially issued upon the exercise of this
Warrant and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION IN FORM AND FROM COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

Notwithstanding the foregoing, the legend requirements of this Section 2.3 shall
terminate as to any particular Warrant Shares when (i) such Warrant Shares are
transferred pursuant to an effective resale registration statement, as
contemplated in the Registration Rights Agreement between the Company and the
Holder dated as of February     , 2008, or (ii) the Company shall have received
from the Holder thereof an opinion of counsel in form and substance reasonably
acceptable to the Company that such legend is not required in order to ensure
compliance with the Securities Act.  Whenever the restrictions imposed by this
Section 2.3 shall terminate, the Holder or subsequent transferee, as the case
may be, shall be entitled to receive from the Company without cost to such
Holder or transferee a certificate for the Warrant Shares without such
restrictive legend.

 

3.             Adjustment of Number of Shares; Exercise Price; Nature of
Securities Issuable Upon Exercise of Warrants.

 

 

3

--------------------------------------------------------------------------------


 

3.1.         Exercise Price; Adjustment of Number of Shares.  The Exercise Price
and the number of shares purchasable hereunder shall be subject to adjustment
from time to time as hereinafter provided; provided, however, that,
notwithstanding the below, in no case shall the Exercise Price be reduced to
below the par value per share of the class of stock for which this Warrant is
exercisable at such time.

 

3.2.         Adjustments Upon Distribution, Subdivision or Combination.  If the
Company, at any time or from time to time after the issuance of this Warrant,
shall (a) make a dividend or distribution on its Common Shares payable in Common
Shares, (b) subdivide or reclassify the outstanding Common Shares into a greater
number of shares, or (c) combine or reclassify the outstanding Common Shares
into a smaller number of shares, the Exercise Price in effect at that time and
the number of Warrant Shares into which the Warrant is exercisable at that time
shall be proportionately adjusted effective as of the record date for the
dividend or distribution or the effective date of the subdivision, combination
or reclassification.

 

3.3.         Adjustment Upon Other Distributions.  If the Company, at any time
or from time to time after the issuance of this Warrant, makes a distribution to
the holders of Common Shares which is payable in cash, securities of the Company
other than Common Shares or any other property, then, in each such event,
provision shall be made so that the Holder shall receive upon exercise of this
Warrant, in addition to the number of Warrant Shares, the amount of such cash,
securities or other property which would have been received if the portion of
the Warrant so exercised had been exercised for Warrant Shares on the date of
such event, subject to adjustments subsequent to the date of such event with
respect to any such distributed securities which shall be on terms as nearly
equivalent as practicable to the adjustments provided in this Section 3 and all
other adjustments under this Section 3.

 

3.4.         Adjustment Upon Merger, Consolidation or Exchange.  If at any time
or from time to time after the issuance of this Warrant there occurs any merger,
consolidation, arrangement or statutory share exchange of the Company with or
into any other person or company, then, in each such event, provision shall be
made so that the Holder shall receive upon exercise of this Warrant the kind and
amount of shares and other securities and property (including cash) which would
have been received upon such merger, consolidation, arrangement or statutory
share exchange by the Holder if the portion of this Warrant so exercised had
been exercised for Warrant Shares immediately prior to such merger,
consolidation, arrangement or statutory share exchange, subject to adjustments
for events subsequent to the effective date of such merger, consolidation,
arrangement or statutory share exchange with respect to such shares and other
securities which shall be on terms as nearly equivalent as practicable to the
adjustments provided in this Section 3 and all other adjustments under this
Section 3.

 

3.5.         Adjustments for Recapitalization or Reclassification.  If, at any
time or from time to time after the issuance of this Warrant, the Warrant Shares
issuable upon exercise of this Warrant are changed into the same or a different
number of securities of any class of the Company, whether by recapitalization,
reclassification or otherwise (other than a merger, consolidation, arrangement
or statutory share exchange provided for elsewhere in this Section 3), then, in
each such event, provision shall be made so that the Holder shall receive upon
exercise of this Warrant the kind and amount of securities or other property
which would have been received in connection with such recapitalization,
reclassification or other change by the Holder

 

 

4

--------------------------------------------------------------------------------


 

if the portion of this Warrant so exercised had been exercised immediately prior
to such recapitalization, reclassification or change, subject to adjustments for
events subsequent to the effective date of such recapitalization,
reclassification or other change with respect to such securities which shall be
on terms as nearly equivalent as practicable to the adjustments provided in this
Section 3 and all other adjustments under this Section 3.

 

3.6          Adjustment Upon Certain Issuances of Common Stock.

 

(a)           If the Company, at any time or from time to time, issues or sells
any Additional Shares of Common Stock (as defined below), other than as provided
in the foregoing subsections of this Section 3, for a price per share (which, in
the case of options, warrants, convertible securities or other rights, includes
the amounts paid therefor plus the exercise price, conversion price or other
such amounts payable thereunder) that is less than the Exercise Price then in
effect, then and in each such case, the then applicable Exercise Price shall
automatically be reduced as of the opening of business on the date of such issue
or sale, to a price determined by multiplying the Exercise Price  then in effect
by a fraction (i) the numerator of which shall be (A) the number of Common
Shares deemed outstanding (as determined below) immediately prior to such issue
or sale, plus (B) the number of Common Shares which the aggregate consideration
received by the Company for the total number of Additional Shares of Common
Stock so issued would purchase at such Exercise Price, and (ii) the denominator
of which shall be the number of Common Shares deemed outstanding (as defined
below) immediately prior to such issue or sale plus the total number of
Additional Shares of Common Stock so issued; provided, however, that upon the
expiration or other termination of options, warrants or other rights to purchase
or acquire Common Shares which triggered any adjustment under this Section 3.6,
and upon the expiration or termination of the right to convert or exchange
convertible or exchangeable securities (whether by reason of redemption or
otherwise) which triggered any adjustment under this Section 3.6, if any thereof
shall not have been exercised, converted or exchanged, as applicable, the number
of Common Shares deemed to be outstanding pursuant to this Section 3.6(a) shall
be reduced by the number of shares as to which options, warrants, and rights to
purchase or acquire Common Shares shall have expired or terminated unexercised,
and as to which conversion or exchange rights shall have expired or terminated
unexercised, and such number of shares shall no longer be deemed to be
outstanding; and the Exercise Price then in effect shall forthwith be readjusted
and thereafter be the price that it would have been had adjustment been made on
the basis of the issuance only of the Common Shares actually issued.  For
purposes of the preceding sentence, the number of Common Shares deemed to be
outstanding as of a given date shall be the sum of (x) the number of Common
Shares actually outstanding, (y) the number of Common Shares for which this
Warrant could be exercised on the day immediately preceding the given date, and
(z) the number of Common Shares which could be obtained through the exercise or
conversion of all other rights, options and convertible securities outstanding
on the day immediately preceding the given date.  “Additional Shares of Common
Stock” shall mean all Common Shares, and all options, warrants, convertible
securities or other rights to purchase or acquire Common Shares, issued by the
Company other than (i) Common Shares issued pursuant to the exercise of options,
warrants or convertible securities outstanding on February 22, 2008 (including,
without limitation, this Warrant), or hereafter issued from time to time
pursuant to and in accordance with stock purchase or stock option plans as in
effect on February 22, 2008, and (ii) Common Shares and/or options, warrants or
other Common Share purchase rights for up to an aggregate of 5,000,000

 

 

5

--------------------------------------------------------------------------------


 

Common Shares (such number to be subject to adjustment in accordance with
Section 3.2 above), where such shares, options, warrants or other rights are
issued both (A) at prices or with exercise prices per Common Share at or above
the then-current fair market value of a Common Share, as determined in good
faith by the Board of Directors of the Company or the Compensation Committee
thereof, and (B) to employees, officers or directors of, or consultants to, or
acquisition targets of, the Company or any subsidiary pursuant to stock purchase
or stock option plans or other arrangements that are approved by the Company’s
Board of Directors or the Compensation Committee thereof, and/or by the
Company’s stockholders.

 

(b)           In the event that the exercise price, conversion price, purchase
price or other price at which Common Shares are purchasable pursuant to any
options, warrants, convertible securities or other rights to purchase or acquire
Common Shares is reduced at any time or from time to time (other than under or
by reason of provisions designed to protect against dilution), then, upon such
reduction becoming effective, the Exercise Price then in effect hereunder shall
forthwith be decreased to such Exercise Price as would have been obtained had
the adjustments made and required under this Section 3.6 upon the issuance of
such options, warrants, convertible securities or other rights been made upon
the basis of (and the total consideration received therefor) (i) the issuance of
the number of Common Shares theretofore actually delivered upon the exercise,
conversion or exchange of such options, warrants, convertible securities or
other rights, (ii) the issuance of all of the Common Shares and all other
options, warrants, convertible securities and other rights to purchase or
acquire Common Shares issued after the issuance of the modified options,
warrants, convertible securities or other rights, and (iii) the original
issuance at the time of the reduction of any such options, warrants, convertible
securities or other rights then still outstanding.

 

(c)           In no event shall an adjustment under this Section 3.6 be made if
it would result in an increase in the then applicable Exercise Price.

 

3.7.         Certificate of Adjustment.  Whenever the Exercise Price and/or the
number of Warrant Shares receivable upon exercise of this Warrant is adjusted,
the Company shall promptly deliver to the Holder a certificate of adjustment,
setting forth the Exercise Price and/or Warrant Shares issuable after
adjustment, a brief statement of the facts requiring the adjustment and the
computation by which the adjustment was made.  The certificate of adjustment
shall be prima facie evidence of the correctness of the adjustment.

 

3.8.         Successive Adjustments.  The provisions of this Section 3 shall be
applicable successively to each event described herein which may occur
subsequent to the issuance of this Warrant and prior to the exercise in full of
this Warrant.

 

3.9.         No Impairment.  The Company will not, by amendment of its
incorporation documents or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder.  Without limitation of the
foregoing, the Company shall not take any action which would cause the par value
of the Common Shares to exceed the then-effective Exercise Price.

 

 

6

--------------------------------------------------------------------------------


 

4.             Registration; Exchange and Replacement of Warrant; Reservation of
Shares.  The Company shall keep at the Designated Office a register in which the
Company shall provide for the registration, transfer and exchange of this
Warrant.  The Company shall not at any time, except upon the dissolution,
liquidation or winding-up of the Company, close such register so as to result in
preventing or delaying the exercise or transfer of this Warrant.

 

The Company may deem and treat the person in whose name this Warrant is
registered as the Holder and owner hereof for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
registration or transfer as provided in this Section 4.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and (in case of loss,
theft or destruction) of the Holder’s indemnity in form satisfactory to the
Company, and (in the case of mutilation) upon surrender and cancellation of this
Warrant, the Company will (in the absence of notice to the Company that the
Warrant has been acquired by a bona fide purchaser) make and deliver a new
Warrant of like tenor in lieu of this Warrant, without requiring the posting of
any bond or the giving of any security.

 

The Company shall at all times reserve and keep available out of its authorized
shares of capital stock, solely for the purpose of issuance upon the exercise of
this Warrant, such number of Common Shares as shall be issuable upon the
exercise hereof.  The Company covenants and agrees that, upon exercise of this
Warrant and payment of the Exercise Price therefor, if applicable, all Warrant
Shares issuable upon such exercise shall be duly and validly authorized and
issued, fully paid and nonassessable.

 

5.             Investment Representations.  The Holder, by accepting this
Warrant, covenants and agrees that, at the time of exercise of this Warrant, if
the Warrant Shares shall not then be the subject of an effective registration
statement under the Act, the securities acquired by the Holder upon exercise
hereof are for the account of the Holder or are being acquired for its own
account for investment and are not acquired with a view to, or for sale in
connection with, any distribution thereof (or any portion thereof) and with no
present intention (at such time) of offering and distributing such securities
(or any portion thereof), except in compliance with applicable federal and state
securities laws.

 

6.             Fractional Warrants and Fractional Shares.  If the number of
Warrant Shares purchasable upon the exercise of this Warrant is adjusted
pursuant to Section 3 hereof, the Company shall nevertheless not be required to
issue fractions of shares upon exercise of this Warrant or otherwise, or to
distribute certificates that evidence fractional shares.  With respect to any
fraction of a share called for upon any exercise hereof, the Company shall pay
to the Holder an amount in cash equal to such fraction multiplied by the current
market value of a Common Share (determined in accordance with the last sentence
of Section 1.3 above).

 

7.             Warrant Holders Not Deemed Stockholders.  No Holder of this
Warrant shall, as such, be entitled to vote or to receive dividends (except to
the extent provided in Section 3.2 above) or be deemed the holder of Warrant
Shares that may at any time be issuable upon exercise of this Warrant, nor shall
anything contained herein be construed to confer upon the

 

 

7

--------------------------------------------------------------------------------


 

Holder of this Warrant, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issue or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings, or subscription rights, until such Holder shall have exercised this
Warrant and been issued Warrant Shares or deemed to have been issued Warrant
Shares in accordance with the provisions hereof.

 

8.             Notices.  Any notice which is required to be given by this
Warrant must be in writing, and shall be given or served, unless otherwise
expressly provided herein, by depositing the same in the United States Mail,
postpaid and certified and addressed to the party to be notified, with return
receipt requested, or by delivering the same by courier or in person to such
party (or, if the party or parties to be notified be incorporated, to an officer
of such party).  Notice deposited in the mail, postpaid and certified with
return receipt requested, shall be deemed received and effective upon the
deposit in a proper United States depository.  Notice given in any other manner
shall be effective only if and when received by the party to be notified.  For
the purposes of notice, the addresses of the parties for the receipt of notice
hereunder are:

 

If to the Company:

Crdentia Corp.

5001 LBJ Freeway, Suite 850

Dallas, TX  75244

Attention: James TerBeest

Telephone: (972) 850-0780

Fax No.      (972) 392-2722

 

If to the Holder:

ComVest Capital, LLC

One North Clematis, Suite 300
West Palm Beach, Florida  33401
Attention: Chief Financial Officer

Telephone: (561) 868-6074

Fax No.:     (212) 829-5986

 

Any party shall have the right from time to time, and at any time, to change its
address for the receipt of notice by giving at least five (5) days’ prior
written notice of the change of its address to the other parties in the manner
specified herein.

 

9.             Successors.  All the covenants, agreements, representations and
warranties contained in this Warrant shall bind the parties hereto and their
respective heirs, executors, administrators, distributees, successors, assigns
and transferees.

 

10.          Law Governing.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

 

 

8

--------------------------------------------------------------------------------


 

11.          Entire Agreement; Amendments and Waivers.  This Warrant, together
with the Registration Rights Agreement of even date herewith executed by the
Company for the benefit of the Holder, sets forth the entire understanding of
the parties with respect to the subject matter hereof.  The failure of any party
to seek redress for the violation or to insist upon the strict performance of
any term of this Warrant shall not constitute a waiver of such term and such
party shall be entitled to enforce such term without regard to such
forbearance.  This Warrant may be amended, and any breach of or compliance with
any covenant, agreement, warranty or representation may be waived, only if the
Company has obtained the written consent or written waiver of the Holder, and
then such consent or waiver shall be effective only in the specific instance and
for the specific purpose for which given.

 

12.          Severability; Headings.  If any term of this Warrant as applied to
any person or to any circumstance is prohibited, void, invalid or unenforceable
in any jurisdiction, such term shall, as to such jurisdiction, be ineffective to
the extent of such prohibition or invalidity without in any way affecting any
other term of this Warrant or affecting the validity or enforceability of this
Warrant or of such provision in any other jurisdiction.  The Section headings in
this Warrant have been inserted for purposes of convenience only and shall have
no substantive effect.

 

[The remainder of this page is intentionally blank]

 

 

9

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the Company has caused this Warrant to be
duly executed as of the 22 day of February, 2008.

 

 

 

 

CRDENTIA CORP.

 

 

 

 

 

 

By:

/s/ John B. Kaiser

 

Name: John B. Kaiser

 

Title: Chief Executive Officer

 

 

10

--------------------------------------------------------------------------------


 

ANNEX A

 

NOTICE OF EXERCISE

 

(To be executed upon partial or full
exercise of the within Warrant)

 

The undersigned hereby irrevocably elects to exercise the right to purchase
                     shares of Common Stock of Crdentia Corp. covered by the
within Warrant according to the conditions hereof and herewith makes payment of
the Exercise Price of such shares in full in the amount of
$                            .

 

 

By:

 

 

 

(Signature of Registered Holder)

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

CASHLESS EXERCISE FORM

 

(To be executed upon partial or full

exercise of Warrants pursuant to Section 1.3 of the Warrant)

 

The undersigned hereby irrevocably elects to surrender                         
shares of Common Stock of Crdentia Corp. purchasable under the Warrant for
                   shares of Common Stock issuable in exchange therefor pursuant
to the Cashless Exercise provisions of the within Warrant, as provided for in
Section 1.3 of such Warrant.

 

Please issue a certificate or certificates for such Common Stock in the name of,
and pay cash for fractional shares in the name of:

 

(Please print name, address, and social security number/tax identification
number:)

 

 

 

and, if said number of shares of Common Stock shall not be all the shares of
Common Stock purchasable thereunder, that a new Warrant for the balance
remaining of the shares of Common Stock purchasable under the within Warrants be
registered in the name of the undersigned Holder or its transferee as below
indicated and delivered to the address stated below.

 

Dated:

 

 

 

 

 

Name of Warrant Holder

 

or transferee:

 

 

(Please print)

 

 

Address:

 

 

 

Signature:

 

 

NOTICE:

 

The signature on this form must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatsoever.

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:

 

 

 

No. of Shares of

 

Name and Address of Assignee

 

Common Stock

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint
                                               attorney-in-fact to register such
transfer onto the books of Crdentia Corp. maintained for the purpose, with full
power of substitution in the premises.

 

Dated:

 

 

Print Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Witness:

 

 

 

NOTICE:

 

The signature on this assignment must correspond with the name as written upon
the face of this Warrant in every particular, without alteration or enlargement
or any change whatsoever.

 

 

--------------------------------------------------------------------------------